JONES, J.
The defendant, E. C. Connelly, was charged by an information filed in the county court of Kiowa county of the offense of driving an automobile on the public highway while under the influence of intoxicating liquor; was tried to a jury who returned a verdict of guilty and fixed the punishment at a fine of one dollar. In accordance with the jury’s verdict the defendant was sentenced to pay a fine of one dollar, and has appealed.
No brief has been filed on behalf of the defendant and no appearance has been made in his behalf.
We have read all of the record. There is a decided conflict in the evidence. Six witnesses testified for each side. The state’s witnesses said defendant was driving a truck on a public highway near the town of Lone Wolf and that he was in a drunken condition. The defendant’s witnesses, who claimed they saw defendant at about the same time as the state’s witnesses, all testified that he was sober. The defendant testified that he had never been arrested before in his life.
*371It is not the province of this court to overthrow the verdict of the jury where the evidence is conflicting and there is competent evidence in the record from which the jury could fairly find that defendant was guilty as charged.
Judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.